United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                     November 28, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-60966




                           JOHNNIE EARL GRAISE,


                                                     Plaintiff-Appellant


                                   VERSUS


                      ENTERGY OPERATIONS, INC.,


                                                      Defendant-Appellee



  Appeal from the United States District Court For the Western
          District of Louisiana, Lake Charles Division
                           5-04-CV-179



Before JONES, Chief Judge, and DAVIS and GARZA, Circuit Judges.

PER CURIAM*

      Plaintiff-appellant in this age discrimination suit appeals

the   district   court’s   grant   of   summary   judgment   in    favor     of

Defendant-appellee Entergy Operations, Inc.           Because Appellant

fails to demonstrate the existence of a genuine issue of material


      *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
fact, we AFFIRM.

                               I. Background

       The    Appellant   Johnnie   E.       Graise   (“Graise”)     filed    this

employment discrimination suit alleging that he was denied a

promotion because of his age, which was 52 at the time of the

promotion decision, in violation of the Age Discrimination in

Employment Act (“ADEA”), 29 U.S.C. § 621 et seq.                  Graise met the

minimum      qualifications   and   interviewed       for   the   position,   but

Entergy Operations, Inc. (“EOI”) gave the promotion to Gregory

Brown (“Brown”) who was 43 at the time.

       Graise worked at Grand Gulf Nuclear Power Station (“Grand

Gulf”)1 in physical plant security from 1982 until January of 1995.

In 1995, Graise voluntarily transferred out of Security Ops2 and

into the AA/FFD division.3      In May 2003, Graise sought a promotion

to the position of Plant Superintendent at EOI’s Grand Gulf nuclear

plant. This position is in the Security Ops division.                The manager

of Security Ops, Claudia Parker, was the hiring manager for this

position and is the individual Graise claims discriminated against

him.       For Graise, the promotion would have been a jump over the

       1
     Grand Gulf is owned by EOI. Security for the facility is
provided by two separate functional divisions: (1) Security
Operations (“Security Ops”) and (2) Access Authorization/Fitness
for Duty (“AA/FFD”).
       2
     Security Ops is responsible for external threats, i.e.
securing the physical sites of EOI’s nuclear plants.
       3
     AA/FFD secures Grand Gulf from threats from within and has
no responsibility for the security of the nuclear plant.

                                         2
Supervisor’s position to the Superintendent’s position, a jump of

two levels.       The job required a high school diploma or equivalent

and eight years of experience.

       Three     applicants      met    the       minimum    qualifications.       One

applicant withdrew his application, leaving only Graise and Brown.

Both    men    participated      in    the    Behavioral      Interviewing   Process

(“BIP”)       which   requires    use    of       pre-determined,    behavior-based

interview questions to determine how candidates have dealt with

actual situations in the past. Based on both candidates’ responses

to the Behavioral Interview questions, and the relevant experience

of both individuals, all three members of the interviewing panel,

which included Parker, agreed that Brown was the better candidate

for the Superintendent position.

       Graise filed suit against EOI alleging that he had been

wrongfully denied the promotion under the ADEA.                  EOI then moved for

summary judgment.         The district court granted EOI’s motion for

summary judgment on grounds that Graise’s proffered evidence on

pretext failed to suggest a genuine issue of material fact.

                                  II. Discussion

       We review a district court’s grant of summary judgment de

novo.    E.g., Crawford v. Formosa Plastics Corp., 234 F.3d 899, 902

(5th    Cir.    2000).     Summary       judgment       is    appropriate    if   “the

pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is


                                              3
no genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law.”        Fed. R. Civ. P.

56(c); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106

S. Ct. 2548, 2552, 91 L.Ed.2d 265 (1986).    On a motion for summary

judgment, a court must review the facts in the light most favorable

to the non-movant.    Walker v. Thompson, 214 F.3d 615, 624 (5th Cir.

2000).    In an ADEA case, “[t]he ultimate determination . . . is

whether, viewing the evidence in a light most favorable to the

plaintiff, a reasonable factfinder could infer discrimination.”

Crawford, 234 F.3d at 902.

     Where, as here, the plaintiff has failed to produce any direct

evidence of discrimination, this court applies the well-known

McDonnell Douglas burden-shifting framework.       McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L.Ed.2d 668

(1973).   EOI did not dispute below and does not now dispute that

Graise properly established a prima facie case of discrimination.

In response, EOI has articulated two nondiscriminatory reasons for

promoting Brown rather than Graise to the Superintendent position:

(1) Brown had superior experience in plant security and (2) Brown

scored higher on the Behavioral Interview test.

     Graise can prove pretext by providing evidence that each of

EOI’s two reasons is false and that age discrimination is the real

reason.   Wallace v. Methodist Hospital System, 271 F.3d 212, 220

(5th Cir. 2001).     Graise has provided this court with no summary


                                   4
judgment evidence demonstrating that the reasons EOI gave for its

decision were false.

       Graise also attempts to show pretext by demonstrating that he

was “clearly better qualified” than Brown for the Superintendent

position       because      Graise       had    a    college      degree      and     superior

experience. “[D]ifferences in qualifications are generally not

probative evidence of discrimination unless those disparities are

of such weight and significance that no reasonable person, in the

exercise of impartial judgment, could have chosen the candidate

selected over the plaintiff for the job in question.” Celestine v.

Petroleos de Venezuella SA, 266 F.3d 343, 357 (5th Cir. 2001).

(internal quotation marks and citation omitted). Graise’s “clearly

better     qualified”        argument       fails     because,       inter     alia,      it    is

undisputed that Brown had superior experience in physical plant

security post 9/11,4 and the Superintendent position required only

a high school diploma or equivalent and not a college degree.                                  The

district court properly concluded that Graise’s evidence failed to

create a fact issue tending to show that he was “clearly better

qualified.”

       In sum, no genuine issue of material fact exists.                                       The

district court correctly held that Graise failed to make a showing

that the reasons of EOI for failing to promote him was a pretext



       4
         Recent experience in physical plant security is important because of the many changes in
security procedures and techniques made since 9/11.

                                                5
for discrimination.   We therefore affirm the judgment of the

district court.

AFFIRMED.




                              6